Title: From Thomas Jefferson to William Harris Crawford, 8 April 1821
From: Jefferson, Thomas
To: Crawford, William Harris


Dear Sir
Monticello
Apr. 8. 21.
As Rector of the University of Virginia, it becomes my duty to sollicit a kind office from you to that institution. our legislature some time ago constituted the debt then due to them from the US. into a Literary fund for the purposes of education, and on that fund established their system of primary schools & an University. at their last session they authorised the Literary board to advance to the University 60,000D. of the money still to be recieved from the US. I am told that the liquidation of those accounts has advanced so far as to establish acknoleged rights which will admit the safe payment of that amount to our Literary board. the object of this letter therefore is to sollicit as speedy a payment of that much as circumstances mit. the fact is that we are at the bottom of our building funds and unless we can soon recieve a supply from this resource we shall be obliged to dismiss our workmen immediately, who could not be collected again this season. the disappointment in compleating our buildings this year would have a most inauspicious effect on the fortune of the institution. as our sollicitation therefore is only to expedite what in itself is just, permit one to interest your zeal for the advancement of American science so far as to facilitate the forms necessary to bring us this relief. Accept the assurance of my great esteem and considerationTh: Jefferson